Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 1 of 33 PageID #: 300




                                                  2:19-cv-00113
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 2 of 33 PageID #: 301
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 3 of 33 PageID #: 302
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 4 of 33 PageID #: 303
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 5 of 33 PageID #: 304
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 6 of 33 PageID #: 305
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 7 of 33 PageID #: 306
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 8 of 33 PageID #: 307
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 9 of 33 PageID #: 308
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 10 of 33 PageID #: 309
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 11 of 33 PageID #: 310
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 12 of 33 PageID #: 311
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 13 of 33 PageID #: 312
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 14 of 33 PageID #: 313
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 15 of 33 PageID #: 314
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 16 of 33 PageID #: 315
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 17 of 33 PageID #: 316
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 18 of 33 PageID #: 317
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 19 of 33 PageID #: 318
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 20 of 33 PageID #: 319
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 21 of 33 PageID #: 320
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 22 of 33 PageID #: 321
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 23 of 33 PageID #: 322
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 24 of 33 PageID #: 323
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 25 of 33 PageID #: 324
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 26 of 33 PageID #: 325
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 27 of 33 PageID #: 326
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 28 of 33 PageID #: 327
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 29 of 33 PageID #: 328
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 30 of 33 PageID #: 329
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 31 of 33 PageID #: 330
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 32 of 33 PageID #: 331
Case 2:19-cv-00113 Document 15 Filed 03/07/19 Page 33 of 33 PageID #: 332
